346 N.W.2d 398 (1984)
216 Neb. 828
Ann Marie FRANDSEN, Appellee,
v.
Frank Charles FRANDSEN, Appellant.
No. 83-376.
Supreme Court of Nebraska.
March 23, 1984.
Earl D. Ahlschwede of Ahlschwede & Truell, Grand Island, for appellant.
Cunningham, Blackburn, VonSeggern, Livingston, Francis & Riley, Grand Island, for appellee.
KRIVOSHA, C.J., and WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
Frank Charles Frandsen appeals an order entered March 23, 1983, in the Hall County District Court, whereby Frandsen was found guilty of contempt of court for willful failure to comply with the provisions of a decree of dissolution, that is, to hold harmless Ann Marie Frandsen regarding marital debts.
After finding Frandsen guilty of contempt the court ordered Frandsen committed to the Hall County jail for 6 months or "until purged of contempt."
We are asked to review the trial court's coercive order, that is, a contempt citation *399 to compel compliance with a previous order of the trial court. Such order is not a final order subject to review in this court. See In re Contempt of Liles, 216 Neb. 531, 344 N.W.2d 626 (1984). Therefore, Frandsen's appeal is dismissed.
APPEAL DISMISSED.